 Case: 2:19-cv-00079-DLB-CJS Doc #: 1 Filed: 06/11/19 Page: 1 of 4 - Page ID#: 1



                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                        NORTHERN DIVISION AT COVINGTON

                                ELECTRONICALLY FILED

LILLIAN ADAMS                               )
                                            )
            PLAINTIFF                       )
                                            )    Civil Action No. __________________
                                                                   3:19-CV-424-RGJ
v.                                          )
                                            )
LOVE’S TRAVEL STOPS                         )
& COUNTRY STORES, INC., et al.              )    Removed from:
                                            )    Gallatin Circuit Court, Div. 1
                                            )    Judge Richard A. Brueggeman
         DEFENDANTS                         )    Case No. 19-CI-00060
                                            )
                                            )
                                            )
__________________________________          )

                                NOTICE OF REMOVAL

       Comes the Defendant, Foldcraft Co. d/b/a Plymold (“Plymold”), by counsel,

and for its notice of removal of this action from the Gallatin Circuit Court to the United

States District Court for the Eastern District of Kentucky, Northern Division at

Covington, states as follows:

       1.      On May 24, 2019, Plymold was served with Plaintiff’s complaint, which

was filed in the Gallatin Circuit Court, Division 1, as state court case number 19-CI-

00060. Copies of all process and pleadings in the state court action are attached hereto in

accordance with 28 U.S.C. § 1446(a).




                                            1
 Case: 2:19-cv-00079-DLB-CJS Doc #: 1 Filed: 06/11/19 Page: 2 of 4 - Page ID#: 2



       2.     At all times relevant hereto, the Plaintiff, Lillian Adams, was and is a

resident and citizen of the State of Indiana.

       3.     The Defendant, Love’s Travel Stops & Country Stores, Inc., is and was at

all times relevant hereto, including at the time of the filing of this notice of removal and

at the commencement of the state court action, an Oklahoma corporation with a

principal place of business located at 10601 N. Pennsylvania Avenue, Oklahoma City,

Oklahoma 73120.

        4.    The Defendant, Subway Worldwide, Inc., is and was at all times relevant

hereto, including at the time of the filing of this notice of removal and at the

commencement of the state court action, a Delaware corporation with a principal place

of business located at 325 Sub Way, Milford, Connecticut 06461.

       5.     The Defendant, Subway Worldwide Holdings, LLC, is and was at all

times relevant hereto, including at the time of the filing of this notice of removal and at

the commencement of the state court action, a Delaware limited liability company with

a principal place of business located at 325 Sub Way Milford, Connecticut 06461.

       6.     Plymold is and was at all times relevant hereto, including at the time of

the filing of this notice of removal and at the commencement of the state court action, a

Minnesota corporation with a principal place of business located at 14400 Southcross

Drive West, Burnsville, Minnesota, 55306.

       7.     The action is one over which the Court has original jurisdiction under 28

U.S.C. § 1332(a)(1), and is one which the Defendant may remove to this Court under 28

U.S.C. § 1441(a), because this is an action between citizens of different states.

                                                2
 Case: 2:19-cv-00079-DLB-CJS Doc #: 1 Filed: 06/11/19 Page: 3 of 4 - Page ID#: 3



         8.    This notice of removal is filed within thirty (30) days after the Defendant

became aware of the removability of this case and within one year of the

commencement of this action, as is required by 28 U.S.C. § 1446(b).

         9.    Based upon the injuries alleged in the Plaintiff’s complaint, and upon

information and belief, the Plaintiff’s claim exceeds $75,000, exclusive of interest and

costs.

         10.   The undersigned counsel for Plymold has conferred with counsel for the

other Defendants, and there are no objections to removal of this action to this Court.

                                          Respectfully submitted,

                                          /s/Aaron J. Silletto
                                          Charles H. Cassis, Esq. (KBA# 83800)
                                          Aaron J. Silletto, Esq. (KBA# 89305)
                                          Goldberg Simpson, LLC
                                          Norton Commons
                                          9301 Dayflower Street
                                          Prospect, Kentucky 40059
                                          asilletto@goldbergsimpson.com
                                          PH: (502) 589-4440 / FAX: (502) 581-1344
                                          Counsel for Defendant,
                                          Foldcraft Co. d/b/a Plymold




                                             3
 Case: 2:19-cv-00079-DLB-CJS Doc #: 1 Filed: 06/11/19 Page: 4 of 4 - Page ID#: 4



                               CERTIFICATE OF SERVICE

       I hereby certify that, on this 11th day of June, 2019, I electronically filed this
document through the ECF system, and I served this document through regular U.S.
Mail, postage prepaid, upon the following:

Kevin Pride, Esq.
Pride Law Office, PLLC
119 S. 7th Street, Suite 400
Louisville, KY 40202
kevin@pridelawoffice.com
Counsel for Plaintiff

Robert C. Rives, IV, Esq.
Dinsmore & Shohl, LLP
101 South 5th Street, Suite 2500
Louisville, KY 40202
robert.rives@dinsmore.com
Counsel for Defendants
Love’s Travel Stops & Country Stores, Inc.,
Subway Worldwide, Inc. and
Subway Worldwide Holdings, LLC


                                              /s/Aaron J. Silletto
                                              Counsel for Defendant,
                                              Foldcraft Co. d/b/a Plymold




                                                 4
